Citation Nr: 1300757	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-04 191 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for erectile dysfunction to include as secondary to the service connected diabetes mellitus, type II.  

4.  What evaluation is warranted for diabetes mellitus, type II from April 22, 2005 to May 20, 2008?

5.  What evaluation is warranted for diabetes mellitus, type II since May 20, 2008?

6.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia. 

In September 2012, additional evidence was submitted with a waiver of RO jurisdiction.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  A transcript of that hearing is of record.  

The issue of what evaluation is warranted for peripheral neuropathy of the right and left lower extremity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of what evaluation is warranted for diabetes mellitus, type II since May 20, 2008 and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat. 

2.  A VA psychiatrist/psychologist has confirmed combat related PTSD.  

3.  Erectile dysfunction is due to a service-connected disability.

4.  From April 20, 2005 to May 20, 2008, the Veteran's diabetes mellitus required insulin and a restricted diet but no regulation of activities. 


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  Erectile dysfunction is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

3.  From April 20, 2005 to May 20, 2008, the criteria for an evaluation greater than 20 percent for diabetes mellitus, type II were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913. 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

In regards to the claims for service connection, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Regarding the rating claim, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  The case was most recently readjudicated in December 2008.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  




PTSD

The Veteran appeals the denial of service connection for PTSD.  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  

Prior to the recent amendment to the PTSD regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  Effective July 13, 2010, however, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3). 

Based on the evidence presented, the Board finds that service connection for PTSD is warranted.  In this regard, the Veteran presents competent and credible evidence of participation in 13 combat operations during service.  He is also diagnosed with combat related PTSD.  His PTSD has been sufficiently linked to his wartime experiences.  As such, the statutory and regulatory criteria for entitlement to service connection for PTSD have been met and the appeal is granted. 

Erectile Dysfunction

The Veteran appeals the denial of service connection for erectile dysfunction.  He maintains that his disability is secondary to his service connected diabetes mellitus, type II.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006, the claim for service connection was filed before the amendment as such the current version of 38 C.F.R. § 3.310 is not applicable to the claim on appeal. 

The Veteran was diagnosed with diabetes mellitus in April 2005.  In December 2006, the Veteran reported that his impotence began six years prior (2000).  In the September 2008 VA examination, however, he reported an onset of impotency four years prior (2004).  The VA examiner found that the Veteran's impotence is at least as likely as not a complication of diabetes because the onset of the condition is deemed to be a complication of the diabetes in relation to the diabetes onset.  In September 2012, another VA examiner opined that the Veteran's impotence (erectile dysfunction) is due to his service connected diabetes.  

In this case, two VA examiners have linked the Veteran's erectile dysfunction to his service connected diabetes mellitus, type II.  As there is no competent evidence to the contrary, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.  The benefit sought on appeal is allowed. 

RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 , 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a February 2007 rating decision, the RO awarded service connection for diabetes mellitus, type II with dermatitis associated with herbicide exposure.  The Veteran was assigned a 20 percent evaluation.  The Veteran expressed his timely disagreement with the rating assigned and the present appeal ensued.  Given that the Veteran appeals the initial evaluation assigned, the severity of his disability is considered during the entire period from the initial assignment of the disability rating to the present.  Fenderson.

Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet, and regulation of activities (40 percent); requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent); and requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent). 38 C.F.R. § 4.119, Diagnostic Code 7913. 

From April 20, 2005 to May 20, 2008, the Veteran's disability is evaluated as 20 percent disabling.  After evaluation in February 2006, Dr. H found that the Veteran's diabetes required insulin and restricted diet, or hypoglyceminc agents and restricted diet.  He did not find, at that time, that the Veteran's activities were restricted due to his diabetes mellitus.  Records reviewed from April 20, 2005 to May 20, 2008, to include VA records and the private records of Dr. H, are devoid of a showing of the regulation of activities due to diabetes mellitus.  Therefore, an evaluation higher than 20 percent disabling for diabetes mellitus is not warranted for this period of time. 

Regarding any complications from diabetes mellitus, from April 20, 2005 to May 20, 2008, the Board notes that the Veteran's dermatitis was rated as noncompensable.  He is separately rated for peripheral neuropathy of the right and left lower extremity associated with diabetes mellitus type II with dermatitis.  It is also noted that service connection for erectile dysfunction has been established as noted above.  No other complications from diabetes mellitus are shown during this period of time.  

The Board has considered the lay and medical evidence of record.  In assessing the severity of the Veteran's service-connected diabetes, the Board has considered his assertions regarding his symptoms, which he is competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Board finds that the Veteran has presented competent and credible testimony, neither the lay nor medical evidence demonstrates that the criteria for the next higher evaluation were met during this period of time.  

The Board finds that the Veteran has been properly rated for his diabetes mellitus from April 22, 2005 to May 20, 2008 and there is no basis for assigning a disability rating in excess of 20 percent.  The Board again emphasizes that, although the Veteran required insulin and was on a restricted diet, he was not advised to limit his activities due to the diabetes during this period of time.  As such, the Veteran meets only the criteria for a 20 percent rating under 38 C.F.R. § 4.119, DC 7913 from April 22, 2005 to May 20, 2008.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's diabetes.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Service connection for erectile dysfunction is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

An evaluation greater than 20 percent disabling for diabetes mellitus, type II, from April 20, 2005 to May 20, 2008 is denied.  


REMAND

The Board's review of the claims file reveals that further development is necessary to properly adjudicate the remaining claims on appeal.  

During his September 2012 hearing, the Veteran indicated that his sleep apnea may be related to his now service connected PTSD.  Service treatment records also reveal a showing of throat problems in March 1969.  The record shows a possible correlation between the Veteran's sleep apnea and service and/or his service connected PTSD.  The Veteran has not been afforded a VA examination in relation to his claim for service connection for sleep apnea.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

The Board also finds that an examination is warranted to determine the severity of the Veteran's diabetes mellitus, type II, since May 20, 2008.  In this regard, in May 2008, Dr. H found that the Veteran's diabetes required insulin, restricted diet and regulation of activities.  He did not provide any further information regarding the regulation of activities, as requested on the form he completed.  Complications of diabetes were noted to be visual, cardiovascular, neurological and renal.  When examined by VA in September 2008, however, the examiner found that the Veteran's diabetes did not cause any restriction of activities.  

In his September 2012 hearing, the Veteran expressed that his diabetes medication had been increased and that he had no feeling in his legs and feet at times.  He also related that he was encouraged to exercise but only to the extent that he could tolerate it.  

Given the Veteran's contention that his symptoms warrant a higher disability rating, the possible availability of additional medical information for evaluation by an examiner, and the time since his last VA examination, a new examination is in order.  See 38 C.F.R. § 3.326 (where there is a claim for disability compensation but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

Regarding the claim for TDIU, in December 2005 the Veteran reported that he lost his job truck driving because he was placed on insulin.  In an August 2007 treatment record, it was stated that he was unemployed as of April 2005.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  While this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request all relevant VA medical records for the period from June 2008 to the present.  All records obtained or responses received should be associated with the claims file.  

2. Schedule the Veteran for a VA examination to determine whether his sleep apnea disability is related to service and/or his service-connected PTSD.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's disability is related to service and/or caused or worsened by his service connected PTSD.  The claims folder must be available to the examiner.  A rationale is required for all opinions.

3. The Veteran should be afforded a VA examination to determine the nature and extent of his diabetes mellitus, type II.  The claims folder is to be made available to the examiner for review.  In accordance with the latest AMIE worksheets for rating diabetes mellitus, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability. The examiner must address whether due to the Veteran's diabetes alone he must avoid strenuous occupational and recreational activities.  If so, what medical evidence supports that conclusion? A complete rationale for any opinion expressed must be provided. 

4. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6. Provide the Veteran VCAA notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Provide the Veteran with a VA Form 21-8940, Application for Increased Compensation based on Unemployability.  Subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.  Thereafter, adjudicate the claim for TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


